Citation Nr: 1512114	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969, from December 2001 to February 2002, and from February 2003 to June 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2014 statement of the case (SOC) adjudication by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In this case, the Board finds that a discussion of the procedural history is required.  In November 2005, VA received a VA Form 21-4138, Statement in Support of Claim, wherein pertinent part, the Veteran requested service connection for hearing loss in both ears.  A February 2007 rating decision denied entitlement to service connection for hearing loss.  VA received a statement from the Veteran in June 2007.  In the statement, he explained that he wished to submit further paperwork in support of his claim and attached a copy of his recent hearing test of April 2007.  The statement is construed as a timely notice of disagreement with the February 2007 rating decision.  38 C.F.R. § 20.201.  Pursuant to receipt of additional evidence, the matter was readjudicated and denied in an October 2007 rating decision.  In May 2009, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the Board's remand, the AOJ issued a SOC in April 2010.  There was no communication from the Veteran during the time period to appeal either the February 2007 or October 2007 rating decision.  As a result, the February 2007 and October 2007 rating decisions are final with respect to the issue of entitlement to service connection for hearing loss.  

In October 2013, VA received a VA Form 21-526b, in which the Veteran requested "increased evaluation" for hearing loss/tinnitus.  The AOJ issued a SOC in January 2014 wherein the AOJ recognized the finality of the February 2007 rating decision with respect to the issue of service connection for hearing loss, and noted the October 2007 rating decision as the subject of a notice of disagreement received in October 2009.  The AOJ determined that new and material evidence had not been received to reopen the issue of entitlement to service connection for hearing loss.  While the correct action would have been to issue a rating decision on the matter, pursuant to the October 2013 communication from the Veteran, the Board notes that the Veteran was justified in reliance on the SOC that adjudicated the new and material evidence issue.  Within one year of issuance of the January 2014 SOC, the Veteran was provided a VA examination in October 2014, and the issue was readjudicated by a January 2015 rating decision.  The January 2015 rating decision granted service connection for left ear hearing loss and assigned a noncompensable rating effective October 26, 2013.  The rating decision found that new and material evidence had been presented to reopen a claim of entitlement to service connection for right ear hearing loss, but denied entitlement to service connection on the merits.  The issue of service connection for left ear hearing loss has been granted in full and is no longer an issue before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

In June 2014, the Veteran was notified by a VA notice letter that his appeal had been returned to the Board's docket and as the appeal was previously remanded, the Board would expedite action on the case.  In January 2015, the Veteran's representative submitted a brief pertaining to the issue of entitlement to service connection for hearing loss.  The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal, to include 38 C.F.R. §§ 20.200 - 202 and 20.300 - 302.  However, the Board accepts appellate jurisdiction of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  Under these circumstances, the Veteran was justified in his reliance on communications from VA, to include the January 2014 SOC adjudication of the new and material evidence issue, the June 2014 letter from the Board accepting appellate status of the issue, and the October 2014 VA examination development action.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  The Veteran is not prejudiced in the Board's decision to adjudicate the issues listed on appeal as a remand to correct procedural matters would serve no useful purpose and would needlessly delay adjudication.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  As such, the Board will consider the issues as listed on the title page of this decision.  


FINDINGS OF FACT

1.  February 2007 and October 2007 rating decisions denied, in pertinent part, service connection for hearing loss; an appeal was not perfected.  

2.  Some of the evidence received since the October 2007 rating decision, the most recent final denial, is new and material and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.  

3.  The competent evidence of record does not reflect a right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The February 2007 and October 2007 rating decisions, wherein the issue of entitlement to service connection for hearing loss was denied, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2014 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The duty to assist the Veteran has also been satisfied.  The claims folder contains the Veteran's service treatment records from his first period of active service and VA medical treatment records.  The Board acknowledges that the Veteran's complete service medical treatment records were not obtained in connection with his appeal.  As noted in the Introduction, the Veteran also had periods of active service from December 2001 to February 2002 and from February 2003 to June 2003.  However, the Board finds that a remand to obtain the complete service medical treatment records is not required.  In this particular case, the Veteran's claim for service connection for right ear hearing loss is denied because the competent evidence does not reflect a current right ear hearing loss disability for VA purposes.  Any evidence in the service medical treatment records, even if it demonstrated a disability at that time, would be dated years before the Veteran's claim to reopen the issue of entitlement to service connection for hearing loss in October 2013.  As such, the records are not relevant as they would not provide evidence of a current diagnosis of a right ear hearing loss disability.  But see McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Board may proceed with a decision.  

In November 2013, VA received a copy of a letter from the Social Security Administration (SSA) dated in October 2013.  The letter noted that "beginning December 2012"; the full monthly SSA benefit was $2,075.40.  The letter was dated before the October 2014 VA examination report wherein the Veteran's reported hearing loss was evaluated, and the audiometric findings and speech recognition score did not meet the criteria of 38 C.F.R. § 3.385, to reflect a current right ear hearing loss disability.  Accordingly, a remand for SSA records is not required as the SSA letter predated the most recent VA examination and indicated that the benefits were received since December 2012 (prior to the Veteran's claim for service connection for hearing loss).  Thus, no prejudice results to the Veteran in proceeding without the SSA records.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Veteran was provided a VA medical examination in October 2014.    When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate as the examiner interviewed the Veteran, took a history of his symptoms, and included the relevant findings found on examination.  The Board need not discuss the adequacy of the nexus opinion as the Veteran has not been shown to have a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  VA's duty to obtain an adequate VA examination has been satisfied.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Although the January 2015 rating decision found new and material evidence had been received to reopen the claim for service connection for right ear hearing loss, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims ("Court") held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In November 2005, VA received a VA Form 21-4138, Statement in Support of Claim, wherein pertinent part, the Veteran requested service connection for hearing loss in both ears.  A February 2007 rating decision denied entitlement to service connection for hearing loss.  As discussed above, a notice of disagreement, to include the submission of additional evidence, was received by VA in June 2007.  38 C.F.R. § 20.201.  Also, pursuant to receipt of additional evidence relevant to the issue of service connection for hearing loss, the matter was readjudicated and denied in an October 20007 rating decision.  In May 2009, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to issue a SOC.  The AOJ issued a SOC in April 2010.  There is no communication from the Veteran which can be construed as an appeal within the applicable time period in which to appeal either the February 2007 or October 2007 rating decision.  As a result, the February 2007 and October 2007 rating decisions are final with respect to the issue of entitlement to service connection for hearing loss.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b) (2014).

At the time of the most recent prior final rating decision in October 2007, the evidence included the Veteran's service medical treatment records, private medical treatment records, VA examination report, VA medical treatment records, and the Veteran's statements.  The April 2010 SOC continued the denial of service connection for hearing loss.  The AOJ noted that the Veteran's claim was denied because the service medical treatment records from July 1, 1965 to March 28, 1969 showed hearing within normal limits.  Further, the December 2006 VA examination report showed normal hearing in both ears.  The AOJ stated that the private audiometric findings revealed some hearing loss, but did not meet the criteria under 38 C.F.R. § 3.385.  

Evidence associated with the record since the October 2007 rating decision includes the Veteran's statements, VA medical treatment records, and a VA examination report.  The Board finds that the October 2014 VA medical examination report constitutes new and material evidence.  The VA examiner noted that the Veteran had sensorineural hearing loss and stated that an opinion as to etiology could not be provided as hearing loss could not be ruled out at separation based on his later periods of active service from Marine Corps and Air National Guard (1979 to 2003).  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates that hearing loss could not be ruled out on the basis of his subsequent periods of active service, i.e., one of the reasons for the prior final denial (the service treatment records were noted as revealing normal hearing levels).  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for right ear hearing loss is reopened.

Reopened Claim

As noted above, the January 2015 rating decision reopened the claim of entitlement to service connection for right ear hearing loss, and adjudicated the matter on the merits, de novo.  As such, the Veteran is not prejudiced by the Board's appellate de novo adjudication of the reopened claim.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current right ear hearing loss is related to active service.  

The evidence of record is absent for any demonstration of a right ear hearing loss disability for VA compensation purposes.  A hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence does not reflect any right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

For example, the December 2006 VA examination report reflects audiometric findings for the right ear as follows:  25 decibels (dB) at 5000 Hertz, 25 dB at 1000 Hertz, 20 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 25 dB at 4000 Hertz.  The speech recognition score for the right ear was 96 percent.  Private audiometric findings dated in March 2006 reveal audiometric findings of 10 dB at 500 Hertz, 0 dB at 1000 Hertz, 10 dB at 3000 Hertz, and 15 dB at 4000 Hertz.  The private audiometric findings for March 2007 reveal the following:  25 dB at 500 Hertz, 15 dB at 1000 Hertz, 20 dB at 2000 Hertz, 15 dB at 3000 Hertz, and 20 dB at 4000 Hertz.  The October 2014 VA medical examination report reflects audiometric findings as follows:  20 dB at 500 Hertz, 15 at 1000 Hertz, 20 dB at 2000 hertz, 30 dB at 3000 Hertz, 30 dB at 4000 Hertz.  The speech recognition score was 94 percent.  The evidence, both private and VA, does not reflect a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.   

The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA purposes requires medical testing as defined by 38 C.F.R. § 3.385., i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a right ear hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of demonstration of a right ear hearing loss disability, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence having been received, the issue of entitlement to service connection for right ear hearing loss is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


